Case 20-00154-SMT        Doc 10Filed 03/16/20 Entered 03/16/20 16:01:58                  Desc Main
                              Document      Page 1 of 1
                       UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DISTRICT OF COLUMBIA


In Re:   Walter Leroy Peacock                           Case No. 20-00154-SMT
                                                        Chapter 11


                                    LINE OF APPEARANCE

Please enter the appearance of Richard Painter, Esq. and McCabe, Weisberg & Conway, LLC, as
counsel for the secured creditor, Deutsche Bank National Trust Company, as Trustee for Fremont
Home Loan Trust 2006-2, Asset-Backed Certificates, Series 2006-2, and add our name to the
Mailing Matrix to receive copies of all Motions, Orders, Plans, and Notices filed herein.

                                              /s/ Richard Painter, Esq.
                                              Richard Painter, Esq.
                                              Attorney for Creditor
                                              Bar No. 230908
                                              McCabe, Weisberg & Conway, LLC
                                              312 Marshall Avenue, Suite 800
                                              Laurel, MD 20707
                                              301-490-1196
                                              bankruptcyva@mwc-law.com

                                 CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of March, 2020 I reviewed the Court’s CM/ECF system and

it reports that an electronic copy of the foregoing pleading will be served electronically by the

Court’s CM/ECF system on the following:


Brett Weiss
The Weiss Law Group, LLC
6404 Ivy Lane, Suite 650
Greenbelt, MD 20770
brett@BankruptcyLawMaryland.com


I hereby further certify that on the 16th day of March, 2020, a copy of the foregoing pleading

was also mailed first class mail, postage prepaid to:


Walter Leroy Peacock
2920 Pennsylvania Avenue, SE
Washington, D.C. 20020
(Via U.S Mail)
                                              /s/ Richard Painter, Esq.
                                              Richard Painter, Esq.
